For immediate release Nexen Announces Ongoing Execution Success and First Quarter Results Calgary, Alberta, April 27, 2010 – Nexen Inc. announces continued success executing on its three strategies. On the conventional side of our business, we had a major oil discovery at Appomattox in the Eastern Gulf of Mexico. When we combine this with our recent exploration successes at Golden Eagle in the North Sea, and Owowo, offshore West Africa, we have delivered significant discoveries in all of our core conventional areas. At our Long Lake oil sands project, we are steadily climbing the growth curve, achieving new record bitumen production volumes each month as we increase steam volumes. In the Horn River, we finished drilling our eight-well shale gas program and realized further cost improvements. All of this success is contributing to the visible growth we have coming - Horn River shale gas, Usan in 2012, Golden Eagle in 2014 and then Appomattox, Owowo and future phases of Long Lake. Our 85% weighting to crude oil is driving our industry-leading netbacks resulting in superior returns for every dollar we invest. Recent highlights include: · First quarter cash flow of $538 million ($1.03/share) · Quarterly earnings of $185 million ($0.35/share) · Quarterly production before royalties of 252,000 boe/d (221,000 boe/d after royalties) · Long Lake bitumen production volumes consistently increasing each month since turnaround as steam volumes grow · Significant oil discovery at Appomattox in the Gulf of Mexico · Successfully finished drilling our eight well shale gas program in the Horn River · Completed sale of European marketing business and substantially completed negotiations for the sale of our North American gas marketing business Three Months Ended Three Months Ended March 31 December 31 (Cdn$ millions) Production (mboe/d) Before Royalties After Royalties Net Sales Cash Flow from Operations1 Per Common Share ($/share)1 Net Income (Loss) Per Common Share ($/share) Capital Investment2,3 Net Debt4 1 For reconciliation of this non-GAAP measure, see Cash Flow from Operations on pg. 9. 2 Includes geological and geophysical expenditures. 3 Q1 2009 includes $755 million for the acquisition of an additional 15% interest in Long Lake from our partner. 4 Net debt is defined as long-term debt and short-term borrowings less cash and cash equivalents. 1 Financial Results Quarterly cash flow from operations was $538 million and net income was $185 million. With the increase in WTI, our average realized oil and gas price increased 48% over the same quarter last year to $70/boe. Since 85% of our production is weighted to oil, we continue to benefit from increasing oil prices. Quarterly cash flow was reduced by Long Lake accounting and reported results from marketing. With consistent and improving performance at Long Lake, we are no longer capitalizing start up results. As a result, we expensed an operating loss in the quarter and expect Long Lake to make positive cash flow contributions later this year as our growth continues. Marketing’s results for the quarter reflect losses from the impact of softening gas prices on our transportation contracts and on the reported value of our gas inventories. These losses partially offset related gains reported in the previous quarter. We have substantially completed negotiations for the sale of our North American natural gas marketing business and we expect the disposition to close in the third quarter. Compared to the previous quarter, our production volumes and financial results were impacted by temporary downtime at Buzzard, Ettrick and Syncrude. Quarterly Production Quarterly Production before Royalties Quarterly Production after Royalties Crude Oil, NGLs and Natural Gas (mboe/d) Q1 2010 Q4 2009 Q1 2010 Q4 2009 North Sea Yemen 43 45 23 26 Canada – Oil & Gas 36 37 31 31 United States 27 24 24 21 Canada – Syncrude 20 24 18 22 Canada – Bitumen 12 9 11 9 Other Countries 2 2 2 2 Total First quarter production volumes averaged 252,000 boe/d (221,000 boe/d after royalties) as volumes were temporarily impacted by downtime at Buzzard, Ettrick and Syncrude. At Buzzard, volumes were lower as repairs were made to the separator unit. Buzzard production averaged 197,000 boe/d gross (85,000 boe/d net to us) for the first quarter compared to typical rates of approximately 210,000 boe/d gross. In the second quarter, further activities are planned to permanently repair the separator unit. This downtime will coincide with our planned two week shutdown to install the topsides of the fourth platform. At Ettrick, production was primarily impacted by commissioning activities and a two week shut-in for rig moves relating to drilling and completion activities in the area. Ettrick production has been restored, is currently producing at rates around 20,000 boe/d gross (16,000 boe/d net to us) and continues to ramp up. At Syncrude, production was lower than the previous quarter as a turnaround of the LC finer originally planned for the second quarter was advanced to January. The turnaround was completed in mid March. A coker turnaround is scheduled at Syncrude in the third quarter. “We are currently producing approximately 270,000 boe/d but have scheduled downtime later this quarter at Buzzard,” commented Marvin Romanow, Nexen’s President and Chief Executive Officer. “Once this second quarter downtime is behind us, we are well positioned for strong volumes in the second half of the year as we continue to grow new production at Long Lake, Ettrick and in the Horn River.” Long Lake—Bitumen Volumes Consistently Growing Since the completion of the turnaround last fall, bitumen volumes have been consistently growing. Long Lake’s gross bitumen production has grown from 14,000 bbls/d in the fourth quarter of 2009 to 19,000 bbls/d in the first quarter of 2010. In March, bitumen production averaged 22,000 bbls/d and we are currently producing approximately 25,000 bbls/d and are seeing production increases from both new wells and from optimization of mature producers. This represents an 80% increase over average pre-turnaround rates. 2 The table below shows gross bitumen production volumes since the turnaround. Month Long Lake Monthly Bitumen Volumes Gross (bbls/day) October 2009 November 2009 December 2009 January 2010 February 2010 March 2010 April 2010-MTD Production growth reflects significant improvement in steam reliability since the turnaround and steam rates are at all-time highs of about 140,000 bbls/d and increasing. This represents a 100% increase over pre-turnaround rates. As a result, we are injecting more steam into more wells than ever before with 64 well pairs now on production and steam circulating in an additional 15 pairs. These circulating wells will be converted to production over the next few months. Our all-in steam-to-oil ratio (SOR) is between 5 and 6 but this includes steam to wells that are still in the steam circulation stage and wells early in their growth cycle. As our circulating wells start producing bitumen, we expect to see an increase in bitumen production rates with a corresponding decrease in SOR. The SOR of our producing wells is approximately 5, and includes well pairs recently converted to production that are in the early stages of ramp up. We continue to expect a long term SOR of 3.0 over the life of the project. “Long Lake is performing well since the turnaround last September. Steam and bitumen production volumes have steadily grown each month and this upward trend continues,” stated Romanow. “As we provide consistent steam to the reservoir, we are focusing on optimizing steam injection and individual well performance. To advance well productivity, we have converted over 50% of our wells from gas lift to electric submersible pumping and expect to have about 80% converted by year end. This offers more flexibility to optimize steam injection and grow bitumen production.” The upgrader facility is also performing consistently. Since the turnaround, the upgrader has experienced 90% uptime, compared to 50% before and is producing high quality premium synthetic crude (PSCTM). For the quarter, our realized price for Long Lake PSCTM averaged over $81/bbl. The gasification process is working, creating a low-cost fuel source which reduces our need to purchase natural gas for operations and will generate a significant margin advantage over our peers, even at current low gas prices. Global Exploration—Another Significant Discovery United States During the quarter, we made a significant discovery in the Eastern Gulf of Mexico atAppomattox, located in Mississippi Canyon blocks 391 and 392. Drilling activities resulted in an oil discovery with excellent reservoir quality, following an exploration well and two appraisal sidetracks.The discovery well, located in 7,217 feet of water, was drilled to a depth of 25,077 feet true vertical depth and encountered approximately 530 feet gross (425 feet net) true vertical thickness of oil pay. An appraisal sidetrack was drilled to approximately 25,950 feet true vertical depth and encountered approximately 380 feet (360 feet net) true vertical thickness of oil pay. The second sidetrack was undertaken to further delineate the discovery. Well results have exceeded our pre-drill expectations. Appomattox is the third discovery in the area following earlier discoveries at Shiloh and Vicksburg. Additional appraisal wells for Appomattox are planned for later in the year and we are investigating development options for Appomattox and Vicksburg, located six miles east. We have a 25% interest in Vicksburg and a 20% interest in Appomattox and Shiloh. Shell Offshore Inc. operates all three discoveries. 3 "Initial estimates of the Appomattoxdiscovery support development of a regional hub and we are actively appraising results,” commented Romanow. “This is light sweet oil from a reservoir with excellent characteristics leading to strong productivity. The discovery increases our excitement regarding our other exploration prospects in the area, where we have a strong regional land position.” Elsewhere in the deep-water, we completed drilling an appraisal well at Knotty Head and are currently evaluating results and possible development choices. Drilling operations with our new deep-water rig exceeded expectations. We completed the well in approximately 15% less time than expected and 20% below planned cost. We are continuing our efforts to unitize our lands with adjacent acreage. We are operator of Knotty Head with a 25% working interest. A second deep-water drilling rig is expected to arrive later this year which will allow us to start drilling our other identified prospects. North Sea The Golden Eagle area has emerged as a significant development opportunity for us. Our current estimate of recoverable contingent resource is 150 million boe or higher (over 55 million boe, net to us). We are in the process of completing the acquisition of additional land in the area and plan to drill an exploration well here mid-year. Golden Eagle area development supports standalone facilities and is economic with oil prices significantly lower than they are currently. We are assessing development options for the area and will select an appropriate configuration prior to sanctioning in 2011. We have a 34% interest in both Golden Eagle and Hobby, a 46% interest in Pink, and operate all three. West of the Shetland Islands, we are finalizing plans to drill the North Uist prospect. We have a 35% working interest here and expect to drill the well in the second half of 2010. This prospect has a target size much larger than typical North Sea targets. BP is the operator with a 45% working interest. “We continue to build our strategic advantage in the North Sea,” commented Romanow. “With no near-term decline expected at Buzzard, significant discoveries to develop, strategic land positions and numerous exploration and appraisal wells to be drilled, we expect to advance our leading position with even more growth in the next five to ten years.” Conventional Development—Usan Development Continues Offshore West Africa Development of the Usan field, offshore West Africa, is progressing well with first production expected in 2012. The development includes a Floating Production and Storage Offloading vessel (FPSO) with the ability to process 180,000 bbls/d (36,000 bbls/d net to us) and store up to two million barrels of oil. We have a 20% interest in exploration and development on this block and Total E&P Nigeria Limited is the operator. We continue to explore offshore West Africa and previously announced a successful exploration well at Owowo in the southern portion of Oil Prospecting License (OPL) 223. Other exploration prospects are under evaluation for drilling. Horn River Shale Gas—Successfully Finished Drilling Eight-Well Program We have finished drilling our eight-well program and continue to make significant progress on lowering costs and gaining access to the shale reservoir on our substantial Horn River shale gas position in north-east British Columbia. We plan to complete these wells in the second half of the year with 18 fracs per well. First production is expected before year end, ramping up to 50 mmcf/d. Substantial cost savings and productivity improvements were realized with this drilling program and our average drilling days per well were under 25 days, down 35% over our previous pad. We currently expect that with an 18 well program we could reduce our all-in costs even further to under $0.6 million per frac. As previously announced, we estimate our Dilly Creek lands in the Horn River basin contain between 3 and 6 trillion cubic feet (0.5 to 1.0 billion barrels of oil equivalent) of recoverable contingent resource, assuming a 20% recovery factor. Our production results to date, together with those of our competitors, indicate that recovery factors will be higher. Additional production history will determine recovery factors and further appraisal activity is required before we can finalize resource estimates. “I am pleased with the progress we are making in shale gas,” said Romanow. “We are successfully executing our drilling plans and bringing unit costs down. With a substantial land position and favorable land tenure terms, we are in excellent position to control the pace of development and maximize the value of this resource.” 4 Disposition Update As announced in December 2009, we identified a number of non-core assets for possible disposal, including parts of our marketing business, our heavy oil assets in Western Canada and our interest in the Canexus chemicals business. We are confident that the disposition of these non-core assets will generate over $1 billion in the next 12 to 18 months with timing dependent on market conditions. We have successfully sold our European gas and power marketing businessfor $15 million of cash proceeds. We have substantially completed negotiations for the sale ofour North American natural gas marketing business subject to finalizing documentation and customary closing conditions. We expect to sign the agreement in the second quarter and close the salein the third quarter. The sale is expected to be cash neutral and we expect to recognize a non-cash loss on the sale of between $250 to $290 million. This loss primarily relates to the transfer of long-term natural gas physical transportation commitments that are less valuable with increased gas suppliesthat reduce the need for transportation services. Although volatile on a quarterly basis, we have had great success with our marketing business over the last 10 years generating about $800 million of free cash. “To maximize shareholder value, assets that are no longer aligned with our main areas of focus will be monetized,” said Romanow. “The sale of parts of our marketing business is almost complete and we have opened data rooms for our heavy oil assets which we expect to sell mid-year. The gains we expect to book from the sale of our heavy oil assets and Canexus will significantly exceed the loss on the closing of the marketing sale.” Delivering on Execution We are executing on our strategies with significant success. We have had major discoveries in each of our three key conventional basins—Golden Eagle area in the North Sea, Appomattox in the Eastern Gulf of Mexico and Owowo, offshore West Africa. At Long Lake we are consistently making progress. We are generating more steam than ever before, bitumen volumes are at all time highs and the upgrader is operating reliably producing high quality synthetic crude. In the Horn River, we continue to make significant steps in lowering our costs and we are executing our programs in line with or better than competitors in the area. “We are generating value and are well positioned for growth,” stated Romanow. “Our industry-leading netbacks are driving superior returns for every dollar we invest. When you combine this with visible growth coming from several identified projects such as Horn River shale gas, Usan in 2012, Golden Eagle two years after that and then Appomattox, Owowo and future phases of Long Lake, the value proposition for Nexen shareholders is significant. In the next few years, we have approximately 70,000 bbls/day of new production coming on as we grow Long Lake and bring Usan on stream.” Quarterly Dividend The Board of Directors has declared the regular quarterly dividend of $0.05 per common share payable July 1, 2010, to shareholders of record on June 10, 2010. Shareholders are advised that the dividend is an eligible dividend for Canadian Income Tax purposes. Nexen Inc. is an independent, Canadian-based global energy company, listed on the Toronto and New York stock exchanges under the symbol NXY. We are focused on three growth strategies: oil sands and unconventional gas in Western Canada and conventional exploration and development primarily in the North Sea, offshore West Africa and deep-water Gulf of Mexico. We add value for shareholders through successful full-cycle oil and gas exploration and development, and leadership in ethics, integrity, governance and environmental stewardship. Information on our previously announced recoverable contingent shale gas and Golden Eagle area resource were provided in our press releases dated April 22, 2008 and September 3, 2009 respectively. Information with respect to forward-looking statements and cautionary notes is set out below. 5 For investor relations inquiries, please contact: Michael J. Harris, CA Vice President, Investor Relations (403) 699-4688 Lavonne Zdunich, CA Manager, Investor Relations (403) 699-5821 Tim Chatten, P.Eng Analyst, Investor Relations (403) 699-4244 801 – 7th Ave SW Calgary, Alberta, Canada T2P 3P7 www.nexeninc.com For media and general inquiries, please contact: Pierre Alvarez Vice President, Corporate Relations (403) 699-5560 Kevin Reinhart, CA Senior Vice President and CFO (403) 699-5931 Conference Call Marvin Romanow, President and CEO, and Kevin Reinhart, Senior Vice President and CFO, will host a conference call to discuss our first quarter financial and operating results and expectations for the future. Date: April 27, 2010 Time: 7:00 a.m. Mountain Time (9:00 a.m. Eastern Time) To listen to the conference call, please call one of the following: 416-695-6616 (Toronto) 800-766-6630 (North American toll-free) 800-4222-8835 (Global toll-free) A replay of the call will be available for two weeks starting at 9:00 a.m. Mountain Time, by calling 416-695-5800 (Toronto) or 800-408-3053 (toll-free) passcode 2655438 followed by the pound sign. A live and on demand webcast of the conference call will be available at www.nexeninc.com. Forward-Looking Statements Certain statements in this report constitute “forward-looking statements” (within the meaning of the United States Private Securities Litigation Reform Act of 1995) or “forward-looking information” (within the meaning of applicable Canadian securities legislation). Such statements or information (together “forward-looking statements”) are generally identifiable by the forward-looking terminology used such as “anticipate”, “believe”, “intend”, “plan”, “expect”, “estimate”, “budget”, “outlook”, “forecast” or other similar words and include statements relating to or associated with individual wells, regions or projects. Any statements as to possible future crude oil, natural gas or chemicals prices, future production levels, future capital expenditures and their allocation to exploration and development activities, future earnings, future asset acquisitions or dispositions, future sources of funding for our capital program, future debt levels, availability of committed credit facilities, possible commerciality, development plans or capacity expansions, future ability to execute dispositions of assets or businesses, future sources of liquidity, cash flows and their uses, future drilling of new wells, ultimate recoverability of current and long-term assets, ultimate recoverability of reserves or resources, expected finding and development costs, expected operating costs, future cost recovery oil revenues from our Yemen operations,future demand for chemicals products, estimates on a per share basis, future foreign currency exchange rates, future expenditures and future allowances relating to environmental matters and dates by which certain areas will be developed, come on stream, or reach expected operating capacity and changes in any of the foregoing are forward-looking statements. Statements relating to “reserves” or “resources” are forward-looking statements, as they involve the implied assessment, based on estimates and assumptions that the reserves and resources described exist in the quantities predicted or estimated, and can be profitably produced in the future. The forward-looking statements are subject to known and unknown risks and uncertainties and other factors which may cause actual results, levels of activity and achievements to differ materially from those expressed or implied by such statements. Such factors include, among others: market prices for oil and gas and chemicals products; our ability to explore, develop, produce, upgrade and transport crude oil and natural gas to markets; ultimate effectiveness of design or design modifications to facilities; the results of exploration and development drilling and related activities; volatility in energy trading markets; foreign-currency exchange rates; economic conditions in the countries and regions in which we carry on business; governmental actions including changes to taxes or royalties, changes in environmental and other laws and regulations; renegotiations of contracts; results of 6 litigation, arbitration or regulatory proceedings; and political uncertainty, including actions by terrorists, insurgent or other groups, or other armed conflict, including conflict between states. The impact of any one risk, uncertainty or factor on a particular forward-looking statement is not determinable with certainty as these factors are interdependent, and management’s future course of action would depend on our assessment of all information at that time. Although we believe that the expectations conveyed by the forward-looking statements are reasonable based on information available to us on the date such forward-looking statements were made, no assurances can be given as to future results, levels of activity and achievements. Undue reliance should not be placed on the statements contained herein, which are made as of the date hereof and, except as required by law, Nexen undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise. The forward-looking statements contained herein are expressly qualified by this cautionary statement. Readers should also refer to Items 1A and 7A in our 2009 Annual Report on Form 10-K for further discussion of the risk factors. Cautionary Note to US Investors In this disclosure, we may refer to “recoverable reserves”, “recoverable resources” and “recoverable contingent resources” which are inherently more uncertain than proved reserves or probable reserves. These terms are not used in our filings with the SEC. Our reserves and related performance measures represent our working interest before royalties, unless otherwise indicated. Please refer to our Annual Report on Form 10-K available from us or the SEC for further reserve disclosure. Cautionary Note to Canadian Investors Nexen is an SEC registrant and a voluntary Form 10-K (and related forms) filer. Therefore, our reserves estimates and securities regulatory disclosures follow SEC requirements. In Canada, National Instrument 51-101—Standards of Disclosure for Oil and Gas Activities (NI 51-101) prescribes that Canadian companies follow certain standards for the preparation and disclosure of reserves and related information. Nexen’s reserves disclosures are made in reliance upon exemptions granted to it by Canadian securities regulators from certain requirements of NI 51-101 which permits us to: ● prepare our reserves estimates and related disclosures in accordance with SEC disclosure requirements, generally accepted industry practices in the US and the Canadian Oil and Gas Evaluation Handbook (COGE Handbook) standards modified to reflect SEC requirements; ● substitute those SEC disclosures for much of the annual disclosure required by NI 51-101; and ● rely upon internally-generated reserves estimates and the Standardized Measure of Discounted Future Net Cash Flows and Changes Therein, included in the Supplementary Financial Information, without the requirement to have those estimates evaluated or audited by independent qualified reserves consultants. As a result of these exemptions, Nexen’s disclosures may differ from other Canadian companies and Canadian investors should note the following fundamental differences in reserves estimates and related disclosures contained in the Form 10-K: ● SEC registrants apply SEC reserves definitions and prepare their reserves estimates in accordance with SEC requirements and generally accepted industry practices in the US whereas NI 51-101 requires adherence to the definitions and standards promulgated by the COGE Handbook; ● the SEC’s technical rules in estimating reserves differ from NI 51-101 in areas such as the use of reliable technology, aerial extent around a drilled location, quantities below the lowest known oil and quantities across an undrilled fault block; ● the SEC mandates disclosure of proved reserves and the Standardized Measure of Discounted Future Net Cash Flows and Changes Therein calculated using the year’s 12-month average prices and costs only whereas NI 51-101 requires disclosure of reserves and related future net revenues using forecast prices; ● the SEC mandates disclosure of reserves by geographic area only whereas NI 51-101 requires disclosure of more reserve categories and product types; ● the SEC prescribes certain information about proved and probable undeveloped reserves and future developments costs whereas NI 51-101 requirements are different; ● the SEC does not require disclosure of finding and development (F&D) costs per boe of proved reserves additions whereas NI 51-101 requires that various F&D costs per boe and additional information be disclosed; ● the SEC leaves the engagement of independent qualified reserves consultants to the discretion of a company’s board of directors whereas NI 51-101 requires issuers to engage such evaluators; ● the SEC does not allow proved and probable reserves to be aggregated whereas NI 51-101 requires issuers disclose such; and ● the reserves disclosures in this document have not been reviewed by the independent qualified reserves consultants whereas NI 51-101 requires them to review it. The foregoing is a general description of the principal differences only. The differences between SEC requirements and NI 51-101 may be material. NI 51-101 requires that we make the following disclosures: ● we use oil equivalents (boe) to express quantities of natural gas and crude oil in a common unit. A conversion ratio of 6 mcf of natural gas to 1 barrel of oil is used. Boe may be misleading, particularly if used in isolation. The conversion ratio 7 is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead; and ● because reserves data are based on judgments regarding future events actual results will vary and the variations may be material. Variations as a result of future events are expected to be consistent with the fact that reserves are categorized according to the probability of their recovery. Resources Nexen’s estimates of contingent resources are based on definitions set out in the Canadian Oil and Gas Evaluation Handbook which generally describe contingent resources as those quantities of petroleum estimated, as of a given date, to be potentially recoverable from known accumulations using established technology or technology under development, but which are not currently considered to be commercially recoverable due to one or more contingencies. Such contingencies may include, but are not limited to, factors such as economic, legal, environmental, political and regulatory matters or a lack of markets. Specific contingencies precluding these contingent resources being classified as reserves include but are not limited to: future drilling program results, drilling and completions optimization, stakeholder and regulatory approval of future drilling and infrastructure plans, access to required infrastructure, economic fiscal terms, a lower level of delineation, the absence of regulatory approvals, detailed design estimates and near-term development plans, and general uncertainties associated with this early stage of evaluation. The estimated range of contingent resources reflects conservative and optimistic likelihoods of recovery. However, there is no certainty that it will be commercially viable to produce any portion of these contingent resources. Nexen’s estimates of discovered resources (equivalent to discovered petroleum initially-in-place) are based on definitions set out in the Canadian Oil and Gas Evaluation Handbook which generally describe discovered resources as those quantities of petroleum estimated, as of a given date, to be contained in known accumulations prior to production. Discovered resources do not represent recoverable volumes. We disclose additional information regarding resource estimates in accordance with NI 51-101. These disclosures can be found on our website and on SEDAR. Cautionary statement: In the case of discovered resources or a subcategory of discovered resources other than reserves, there is no certainty that it will be commercially viable to produce any portion of the resources. In the case of undiscovered resources or a subcategory of undiscovered resources, there is no certainty that any portion of the resources will be discovered. If discovered, there is no certainty that it will be commercially viable to produce any portion of the resources. 8 Nexen Inc. Financial Highlights Three Months Ended March 31 (Cdn$ millions) Net Sales Cash Flow from Operations Per Common Share ($/share) Net Income Per Common Share ($/share) Capital Investment 1 Net Debt 2 Common Shares Outstanding (millions of shares) 1 Includes oil and gas development, exploration, and expenditures for other property, plant and equipment. 2 Net debt is defined as long-term debt and short-term borrowings less cash and cash equivalents. Cash Flow from Operations1 Three Months Ended March 31 (Cdn$ millions) Oil & Gas United Kingdom 671 430 Canada 60 34 Long Lake – Syncrude 60 26 United States 78 12 Yemen 2 99 87 Other Countries 6 9 Marketing 84 857 682 Chemicals 22 27 879 709 Interest and Other Corporate Items Income Taxes 3 Cash Flow from Operations 1 538 557 1 Defined as cash flow from operating activities before changes in non-cash working capital and other. We evaluate our performance and that of our business segments based on earnings and cash flow from operations. Cash flow from operations is a non-GAAP term that represents cash generated from operating activities before changes in non-cash working capital and other and excludes items of a non-recurring nature. We consider it a key measure as it demonstrates our ability and the ability of our business segments to generate the cash flow necessary to fund future growth through capital investment and repay debt. Cash flow from operations may not be comparable with the calculation of similar measures for other companies. Three Months Ended March 31 (Cdn$ millions) Cash Flow from Operating Activities Changes in Non-Cash Working Capital ) ) Other 6 Impact of Annual Crude Oil Put Options ) 47 Cash Flow from Operations Weighted-average Number of Common Shares Outstanding (millions of shares) Cash Flow from Operations Per Common Share ($/share) 2 After in-country cash taxes of $43 million for the three months ended March 31, 2010 (2009 – $24 million). 3 Excludes in-country cash taxes in Yemen. 9 Nexen Inc. Production Volumes (before royalties) 1 Three Months Ended March 31 Crude Oil and Liquids (mbbls/d) United Kingdom Canada Long Lake Bitumen Syncrude United States Yemen Other Countries Natural Gas (mmcf/d) United Kingdom 40 18 Canada United States 50 Total Production (mboe/d) Production Volumes (after royalties) Three Months Ended March 31 Crude Oil and Liquids (mbbls/d) United Kingdom Canada Long Lake Bitumen Syncrude United States Yemen Other Countries Natural Gas (mmcf/d) United Kingdom 40 18 Canada United States 88 45 Total Production (mboe/d) 1 We have presented production volumes before royalties as we measure our performance on this basis consistent with other Canadian oil and gas companies. 10 Nexen Inc. Oil and Gas Prices and Cash Netback 1 Quarters – 2010 Quarters 2009 Total Year (all dollar amounts in Cdn$ unless noted) 1st 1st 2nd 3rd 4th PRICES: WTI Crude Oil (US$/bbl) Nexen Average – Oil (Cdn$/bbl) NYMEX Natural Gas (US$/mmbtu) Nexen Average – Gas (Cdn$/mcf) NETBACKS: United Kingdom Crude Oil: Sales (mbbls/d) Price Received ($/bbl) Natural Gas: Sales (mmcf/d) 33 21 17 17 43 24 Price Received ($/mcf) Total Sales Volume (mboe/d) Price Received ($/boe) Operating Costs Netback Canada – Heavy Oil & Bitumen 2 Sales (mbbls/d) Price Received ($/bbl) Royalties & Other Operating & Other Costs 3 Netback ) Canada – Natural Gas Sales (mmcf/d) Price Received ($/mcf) Royalties & Other Operating Costs Netback Syncrude Sales (mbbls/d) Price Received ($/bbl) Royalties & Other Operating Costs Netback 1 Defined as average sales price less royalties and other, operating costs, and in-country taxes in Yemen. 2 2010 includes results from our start up activities at Long Lake. 3 2010 includes Long Lake third-party bitumen purchases. 11 Nexen Inc. Oil and Gas Cash Netback 1(continued) Quarters – 2010 Quarters – 2009 Total Year (all dollar amounts in Cdn$ unless noted) 1st 1st 2nd 3rd 4th United States Crude Oil: Sales (mbbls/d) Price Received ($/bbl) Natural Gas: Sales (mmcf/d) 50 61 63 84 65 Price Received ($/mcf) Total Sales Volume (mboe/d) Price Received ($/boe) Royalties & Other Operating Costs Netback Yemen Sales (mbbls/d) Price Received ($/bbl) Royalties & Other Operating Costs In-country Taxes Netback Other Countries Sales (mbbls/d) Price Received ($/bbl) Royalties & Other Operating Costs Netback Company-Wide Oil and Gas Sales (mboe/d) Price Received ($/boe) Royalties & Other Operating and Other Costs 2 In-country Taxes Netback 1 Defined as average sales price less royalties and other, operating costs, and in-country taxes in Yemen. 2 2010 includes Long Lake third-party bitumen purchases. 12 Nexen Inc. Unaudited Consolidated Statement of Income For the Three Months Ended March 31 (Cdn$ millions, except per share amounts) Revenues and Other Income Net Sales Marketing and Other (Note 14) Expenses Operating Depreciation, Depletion, Amortization and Impairment Transportation and Other General and Administrative Exploration 93 53 Interest (Note 9) 80 68 Income before Provision for Income Taxes Provision for (Recovery of) Income Taxes Current Future ) ) 31 Net Income Less: Net Income Attributable to Canexus Non-Controlling Interests 5 3 Net Income Attributable to Nexen Inc. Earnings Per Common Share ($/share) (Note 15) Basic Diluted See accompanying notes to the Unaudited Consolidated Financial Statements. 13 Nexen Inc. Unaudited Consolidated Balance Sheet March 31 December 31 (Cdn$ millions, except share amounts) Assets Current Assets Cash and Cash Equivalents Restricted Cash Accounts Receivable (Note 2) Inventories and Supplies (Note 3) Other Total Current Assets Property, Plant and Equipment Net of Accumulated Depreciation, Depletion, Amortization and Impairment of $10,931 (December 31, 2009 – $10,807) Goodwill Future Income Tax Assets Deferred Charges and Other Assets(Note 5) Total Assets Liabilities Current Liabilities Accounts Payable and Accrued Liabilities (Note 8) Accrued Interest Payable 77 89 Dividends Payable 26 26 Total Current Liabilities Long-Term Debt (Note 9) Future Income Tax Liabilities Asset Retirement Obligations (Note 11) Deferred Credits and Other Liabilities (Note 12) Equity Nexen Inc. Shareholders’ Equity Common Shares, no par value Authorized:Unlimited Outstanding:2010 – 524,046,867 shares 2009 – 522,915,843 shares Contributed Surplus – 1 Retained Earnings Accumulated Other Comprehensive Loss ) ) Total Nexen Inc. Shareholders’ Equity Canexus Non-Controlling Interests 71 64 Total Equity Commitments, Contingencies and Guarantees (Note 16) Total Liabilities and Equity See accompanying notes to the Unaudited Consolidated Financial Statements. 14 Nexen Inc. Unaudited Consolidated Statement of Cash Flows For the Three Months Ended March 31 (Cdn$ millions) Operating Activities Net Income Charges and Credits to Income not Involving Cash (Note 17) Exploration Expense 93 53 Changes in Non-Cash Working Capital (Note 17) Other (6 ) ) Financing Activities Proceeds from (Repayment of) Term Credit Facilities, Net – Proceeds from (Repayment of) Canexus Term Credit Facilities, Net 22 10 Dividends Paid on Common Shares ) ) Distributions Paid to Canexus Non-Controlling Interests (4
